HON. WILLIAM L. BURKE County Attorney, Madison County
This is in response to your letter received May 9, 1977, wherein you ask for an opinion of the Attorney General whether or not a person may be a member of a park commission, created under provisions of County Law, § 221, who is not enrolled in a political party.
County Law, § 221, provides in part:
  "The board of supervisors shall have power to create a county park commission to consist of not less than five or more than seven members who shall be residents of the county. * * * Not more than a majority of the members of any such commission shall belong to the same political party. * * *" (Emphasis supplied.)
We interpret this section as not prescribing a person to serve as a member of a county park commission although he is not enrolled in a political party.